JUDGE WILLIAMS
delivered the opinion of the court :
The administrator of J. W. Clarkson, deceased, brought one suit against Baker as the bailee of the widow Polly Clarkson, *269to recover a life estate in a slave girl; also, another suit against the widow to recover the life estate in four other slaves.
The jury found a verdict for the plaintiff in each case, both being tried together, and assessed the value of the life estate in the four slaves in Mrs. Clarkson’s possession at $14 00, and the value of the life estate in the slave Baker held at $36 00; upon which verdict the court rendered the proper judgments for the slaves, if to be had, and if not, then their respective values as ascertained by the jury. To reverse these judgments this appeal is prosecuted.
It is insisted by the appellee’s counsel that this court has no jurisdiction over these judgments. The act of February 9, 1858, amendment to section 16, Civil Code, provides “ that the court of appeals shall have jurisdiction overall judgments (in actions) for the recovery of money or personal property where the value in controversy is fifty dollars or over that amount.”
The petition against Baker averred the value of the slave sued for to be $300 ; the petition against Mrs. Clarkson averred the Amlue of those named therein to be $900; but neither petitions nor answers set out the value of the life estate in the slaves, which was the real matter in controversy. Had this been done, we might, perhaps, be governed thereby in determining the question of our jurisdiction, as the value as well as the life estate itself might be deemed in controversy; but in the absence of any averment of its value, and as, from the evidence, instructions, and finding of the jury, it is apparent that the matter in controversy was the life estate of an aged frail woman in the slaves, we cannot gainsay the value as ascertained by the jury, but feel concluded thereby; and, as that value is ascertained to be less than fifty dollars in each case, this court has no jurisdiction to correct the errors if any exist. The children of Clarkson and wife are not parties to these suits, and their rights are in nowise affected by this litigation; hence the value of their remainder estate in the slaves cannot be considered.
Wherefore, the appeal is dismissed.